Citation Nr: 1817462	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to an initial compensable rating for left ear hearing loss.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Claire M. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Winston Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

The Veteran was scheduled to appear at a Board hearing in March 2018, but he decided to withdraw his appeal instead.


FINDINGS OF FACT

1.  In March 2018,before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased rating claims for a left shoulder disability, a right shoulder disability, a cervical spine disability, a lumbar spine disability, tinnitus and left ear hearing loss.  
 
2.  At the March 2018 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for fibromyalgia.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for a left shoulder disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for a right shoulder disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for a cervical spine disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for a lumbar spine disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for entitlement to an initial compensable rating for left ear hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim for entitlement to service connection for fibromyalgia have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the March 2018 Board hearing, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to an initial rating in excess of 10 percent for a left shoulder disability; entitlement to an initial rating in excess of 10 percent for a right shoulder disability; entitlement to an initial rating in excess of 10 percent for a cervical spine disability; entitlement to an initial rating in excess of 10 percent for a lumbar spine disability; entitlement to an initial compensable rating for left ear hearing loss; entitlement to an initial rating in excess of 10 percent for tinnitus; and entitlement to service connection for fibromyalgia.  The claims were withdrawn prior to promulgation of an appellate decision; hence, there remain no allegations of error of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are, therefore, dismissed.


ORDER

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for a right shoulder disability is dismissed.

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for a left shoulder disability is dismissed.

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for a cervical spine disability is dismissed.

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is dismissed.

The appeal of the claim for entitlement to an initial compensable rating for left ear hearing loss is dismissed.

The appeal of the claim for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal of the claim for entitlement to service connection for fibromyalgia is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


